THE ATTORNEY GENERAL HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR AN OPINION CONCERNING THE USE OF CERTAIN SALES TAX RECEIPTS. YOU ASK WHETHER FUNDS COLLECTED THROUGH A SALES TAX IMPOSED FOR THE PURPOSE OF MAKING CAPITAL IMPROVEMENTS TO A COUNTY HOSPITAL MAY BE USED FOR THE PURPOSE OF FUNDING THE GENERAL OPERATIONS OF THE HOSPITAL. YOU ALSO INQUIRE WHETHER A CHANGE IN THE PURPOSE OF THE SALES TAX AT A SUBSEQUENT ELECTION AUTHORIZES THE USE OF PREVIOUSLY COLLECTED PROCEEDS FOR THE NEW PURPOSE. BECAUSE YOUR QUESTION RELATES TO A SPECIFIC FACTUAL SITUATION, THIS OFFICE HAS DETERMINED THAT YOUR INQUIRY SHOULD BE ANSWERED THROUGH THIS INFORMAL LETTER.
COUNTIES ARE AUTHORIZED TO IMPOSE A SALES TAX PURSUANT TO 68 Ohio St. 1370 (1991) — PROVIDED THAT THE TAX IS APPROVED BY A MAJORITY OF THE VOTERS OF THE COUNTY IN A SPECIAL ELECTION. THE STATUTE REQUIRES THAT ANY SUCH TAX BE LEVIED FOR A DESIGNATED, PARTICULAR PURPOSE AND THAT THIS PURPOSE BE IDENTIFIED WHEN THE QUESTION OF APPROVAL OF THE TAX IS PRESENTED TO THE VOTERS. ID.
SECTION 68 Ohio St. 1370 ALSO SERVES TO LIMIT THE USE OF ANY MONIES RAISED BY A SALES TAX:
  "THE PROCEEDS OF ANY SALES TAX LEVIED BY A COUNTY SHALL BE DEPOSITED IN THE GENERAL REVENUE FUND OF THE COUNTY AND SHALL BE USED ONLY FOR THE PURPOSE FOR WHICH SUCH SALES TAX WAS DESIGNATED."
THUS, THE STATUTE CLEARLY PROVIDES THAT FUNDS COLLECTED FROM A SALES TAX MAY BE USED ONLY FOR THE PURPOSE FOR WHICH THE SALES TAX WAS ENACTED. WHEN THE LANGUAGE OF A STATUTE IS CLEAR AND UNAMBIGUOUS, NO OCCASION EXISTS FOR THE APPLICATION OF RULES OF CONSTRUCTION AND THE STATUTE WILL BE ACCORDED THE MEANING EXPRESSED BY THE LANGUAGE EMPLOYED THEREIN. SEE, E.A., MATTER OF PHILLIPS PETROLEUM CO., 652 P.2D 283 (OKLA.1982). ACCORDINGLY, FUNDS COLLECTED PURSUANT TO A SALES TAX IMPOSED FOR THE PURPOSE OF MAKING CAPITAL IMPROVEMENTS TO A COUNTY HOSPITAL MAY NOT BE USED FOR THE DISPARATE PURPOSE OF FUNDING THE GENERAL OPERATIONS OF THE HOSPITAL.
THE CONCLUSION IS THE SAME EVEN WHERE THERE IS A CHANGE IN THE ORIGINAL PURPOSE OF THE SALES TAX AT A SUBSEQUENT ELECTION. THIS IS BECAUSE 68 Ohio St. 1370 VERY CLEARLY SPEAKS IN TERMS OF THE USES OF THE "PROCEEDS" OF THE SALES TAX. ONCE MONIES ARE COLLECTED, THEY BECOME THE "PROCEEDS" OF THE TAX. AND THE STATUTE PROVIDES THAT SUCH "PROCEEDS" MAY BE USED ONLY FOR THE PURPOSE FOR WHICH THE TAX WAS ENACTED. ID. THUS, A LATER CHANGE IN THE PURPOSE OF THE TAX IS EFFECTIVE ONLY AS TO THOSE FUNDS COLLECTED AFTER THE CHANGE IN PURPOSE IS AUTHORIZED BY THE VOTERS; IT CANNOT AFFECT THE AUTHORIZED USE OF MONIES WHICH HAVE ALREADY BEEN COLLECTED. INDEED, IT APPEARS THAT ANY SUCH OTHER USE COULD CONTRAVENE ARTICLE X, SECTION 19 OF THE OKLAHOMA CONSTITUTION WHICH PROVIDES THAT "NO TAX LEVIED AND COLLECTED (BY A COUNTY) SHALL EVER BE DEVOTED TO ANOTHER PURPOSE."
(K. W. JOHNSON)